Case 4:19-cv-04682 Document 58-1 Filed on 01/25/21 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
NACHATYA KAMA §
§
| Plaintiff, §
| § C.A. No. 4:19-cv-04682
vs. §
§
TIRR MEMORIAL HERMANN, §
§
Defendant. § (JURY TRIAL DEMANDED)

 

MATHEMATICAL RESPONSE: Dkt. No. 56

 

TO THE HONORABLE UNITED STATES DISTRICT COURT:
Comes now, Nachaiya Kama, Plaintiff, in the above-captioned cause, Mathematically
response, solves for X in the equation and other equations as follows in response to Dkt. No. 56

intentionally filed on the late Dr. King Jr. day with incomplete intentional documents attached.

 

@ but. ps0- 5B!
bie- N0- 5
Me : ; x bit. MPSA 2 pee py. I/S
ber - o- Sl

1 |
Case 4:19-cv-04682 Document 58-1 Filed on 01/25/21 in TXSD Page 2 of 2
or:

Date: Jan. 25, 2021

 

 

2 |
